DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 01/21/2022 has been entered. Claims 1, 11 and 16 have been amended. Claims 5, 12 and 18 have been canceled. Claims 1-4, 6-11, 13-17 and 19-20 are pending in the application, out of which claims 8-10, 14-15 and 19-20 have been withdrawn from further examination. 

Response to Arguments
Applicant's arguments filed 01/21/2022, have been fully considered and entered but they are not persuasive.
First argument related to 112b
The specification adequately provides support and description for these claim elements, rendering these claims definite. Applicant’s specification at [0047] recites: “At block 610, the boundary identifier identifies a first frame and a last frame using a desired chunk length and a tolerance. In one embodiment, the desired chunk length and the tolerance are inputs to the boundary identifier used to harmonize the durations of the chunk and can be provided by the user. For example, the user may indicate that the desired chunk length is two minutes (e.g., the number of frames that is equivalent to two minutes of video playtime) but has a tolerance of +/- 30 seconds. That is, the chunks can have a duration that varies from 1.5 minutes to 2.5 minutes. In that example, the first frame identified at block 610 would be the frame that is 1.5 minutes from the start frame while the last frame is 2.5 minutes from the start frame. In this manner, the first frame and last frame define a range of potential candidate Put differently, the desired chunk length and the tolerance are input parameters that limit the possible locations of the end boundary of the new chunk. As such, these input parameters represent a tradeoff between selecting the optimal location of the boundary using the complexity metrics and ensuring the lengths of the chunks are somewhat similar (e.g., within the tolerance) to take advantage of performing encoding in parallel.” This paragraph discusses how, as recited in the claims, "identifying a range of frames in the received video using a desired chunk length and a tolerance" occurs.
Reply
Claims are examined in light of the specification without reading the specification into the claims.
The paragraphs explained that the range and duration are defined from the start frame of the chunk for example. The claims need to reflect this missed information/step.

Second argument related to 112b
Applicant's specification at [0059] recites: "At block 705, the boundary identifier sorts frames in a video according to a minimum distance to a hot spot identified using the complexity metrics. For ease of explanation, assume a video has 1,000 frames (although most videos include many more frames than this). The boundary identifier evaluates each of these frames to identify the minimum distance (e.g., the number of frames) between the current frame and neighboring hot spots in the forward and backward directions in the video. For example, assume that the boundary identifier is evaluating the 500th frame in the video and the complexity metrics indicate there is a hot spot at the 400th frame and the 550th frame. In that case, the distance is 100 frames in the backward direction and 50 frames in the forward direction. The minimum distance for the current frame would by 50 frames (i.e., the distance to the hot spot in the forward direction since it is the closest. This minimum distance is calculated for each frame in the video. If a frame is in a hotspot, the minimum distance would be zero." This paragraph discusses 
Reply:
Applicant depends on the limitations of claims 6/13, to define the forward and backward distances “number of cold frames” used to define the minimum distance and then calculates the largest of this minimum distances. This needs to be included on claim 1/11/15. 
The explanation did not reply to the examiner’s questions. Given that the hot spot usually comprises more than one frame, how this is distance in time or number of frames is calculated, is it to the middle frame or the closest frame. It seems that it is to the closest frame, but the claim language needs to clarify this confusion.
Applicant is advised to include limitations from claim 6 that the distance in time or number of frames are minimum of backward and forward distances to the closest frame to the nearest hot spot, etc.

Third argument related to 112b
As for the rejection to claims 6 and 13, the specification adequately provides support, rendering these claims definite. Applicant's specification at [0036] recites: "To do so, the boundary identifier can calculate the distance from each frame to a hot spot in both the forwards and backwards direction (e.g., moving forward in a timeline of the video and moving backward in the timeline of the video)." This paragraph discusses how, as recited in the claims, "identifying a first neighboring hot spot in a backward direction in a timeline of the received video relative to a current frame of the range of frames" and "identifying a second neighboring hot spot in a forward direction in the timeline of the received video relative to the current frame" occurs. 

Reply:
The applicant did not clarify the confusion about the definition of distance backward, is it to the last frame of the previous hotspot, or the middle frame and what about the distance to the forward hotspot; given that the hot spot usually comprises more than one frame. 
Applicant is advised to use the distance in time or number of frames and define the backward and forward distances in time or number of frames to the closest frame of the hotspot, for example.

Argument related to 103 
…. Even assuming arguendo John teaches identifying a range of frames using a range and tolerance, Applicant submits Su does not to teach the second and third added elements. For example, Su does not teach "identifying a minimum distance to a neighboring hot spot" and certainly does not teach identifying a minimum distance for a range of frames to a hot spot and setting an end boundary at the frame with the largest minimum distance. Although John may teach a range of frames and Su may teach hot spots, this combination misses many of the elements recited in the amended claims. John fails to teach "for each frame in the range of frames, identifying a minimum distance to a neighboring hot spot, wherein the neighboring hot spot comprises at least one frame that is predicted by the complexity 
Reply
Examiner respectfully disagrees.
The broadest reasonable interpretation of the claim language is to optimally divide the cold spot between chunks such that each chunk contains as much cold frames as possible. Calculating the distance or the number of frames is an obvious method to achieve that target. In other words, the target is include as much cold frames as possible in each chunk.
Su teaches encoding a longer chunk “within the allowed range” for the harder to encode portion in chunk J. This allows chunk J to shift its SF forward toward the easier to encode portion of chunk I. The longer chunk J also allows chunk J to smooth out its bit rate over long duration, thus avoiding high peak and high average bit rates, without sacrificing quality of video ([0081]; Fig. 6B).
In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
Applicant is reminded that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See in re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR international Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4, 6-7, 11-13 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1/11/15, recite the terms:
“identifying a minimum distance to a neighboring hot spot, wherein the neighboring hot spot comprises at least one frame that is predicted by the complexity metric to be difficult to encode”; The examiner is confused given that the hot spot segment comprises multiple frames, so the distance will be defined to the middle frame or the closest frame. In addition, the applicant needs to highlights that the distance is in time. Applicant is advised to include limitations from claim 6 that the distance in time or number of frames are minimum of backward and forward distances to the closest frame to the nearest hot spot, etc. 
Also the term “identifying a range of frames in the received video using a desired chunk length and a tolerance” by itself is a confusing term, where there is a missed information that this range is defined from the first frame “border” of the chunk (605, Fig. 6). 
Applicant is advised to use more specific terminology and avoid skipping essential steps/information.
Regarding claims 6/13, the examiner is confused about the definition of distance backward, is it to the last frame of the previous hotspot, or the middle frame and what about the distance to the forward hotspot; given that the hot spot usually comprises more than one Applicant is advised to define the distance in time or number of frames as the minimum of backward and forward distances in time or number of frames to the closest frame of the hotspot, etc.
Regarding claims 2-4, 6-7, 11-13 and 16-17, dependent claims are rejected based on their dependency from the rejected claims 1, 11 and 15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, 11-13 and 16-17 are rejected under 35 U.S.C. 103 as being obvious by John et al. (US 20150189222 A1) hereinafter John in view of as being obvious by Su et al. (US 20160073106 A1) hereinafter Su.
Regarding claim 1,
John teaches a method (Fig. 4), comprising: evaluating frames in a received video (401, Fig. 4) to identify a complexity metric, wherein the complexity metric represents the complexity of encoding (when a scene is split across adjacent chunks having different video coding complexities, the result can be discontinuities at chunk boundaries [0013]); 
identifying boundaries in the received video to form a plurality of chunks based on the complexity metric (404, Fig. 4; determining chunk boundaries based on the image content of a video clip comprises identifying scene changes in the video clip “e.g., via extraction of effects such as fade in or fade out, via pixel-based differences between frames, via histogram-based differences between frames, via statistical analysis of features, etc.” [0016]); 
identifying a range of frames in the received video using a desired chunk length and a tolerance (the determination of chunk boundaries is also based on a default chunk size, in addition to minimum and maximum chunk sizes… the default chunk size is greater than or equal to the minimum chunk size and less than or equal to the maximum chunk size [0018].Hence it is obviously to one with ordinary skills in the art to select the default value as the middle range and represent the minimum and maximum of the range a single distance “tolerance” from the middle value);
wherein the range of frames “min-max chunk size” comprises candidate locations for placing an end boundary of a first chunk (the determination of chunk boundaries is also based on a default chunk size, in addition to minimum and maximum chunk sizes [0018]); 
encoding the plurality of chunks in parallel (block 407 is performed by controller 309.  In accordance with some implementations, the chunks are transcoded in parallel by transcode servers 260 [0046]; Fig. 4); and 
combining the encoded chunks to form an encoded video (408, Fig. 4).
John did not explicitly teach 
Su teach identifying distance to a neighboring hot spot, wherein the neighboring hot spot comprises at least one frame that is predicted by the complexity metric to be difficult to encode; and limiting/optimizing the size of the cold/hot chunk (an encoder “in FIG. 2” may encode chunks I and J with durations of 2 seconds and 4 seconds respectively “channel stream 614”, based on the relative complexity and difficulty of encoding for each portion. Here, channel stream 614 may encode a longer chunk for the harder to encode portion in chunk J. This allows chunk J to shift its SF forward toward the easier to encode portion of chunk I. The longer chunk J also allows chunk J to smooth out its bit rate over long duration, thus avoiding high peak and high average bit rates, without sacrificing quality of video [0081]; Fig. 6B).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Su to the teachings of John. The motivation for such an addition would be to avoid high peak and high average bit rates, without sacrificing quality of video (Su [0081]).

Regarding claim 2,
John and Su teaches all the features of claim 1, as outlined above.
John did not explicitly teach identifying, based on the complexity metric, a first frame in the received video that is likely difficult to encode and a second frame in the received video that is likely easy to encode.
Su further teaches identifying, based on the complexity metric, a first frame in the received video that is likely difficult “relatively difficult” to encode and a second frame in the received video that is likely easy “relatively easy” to encode (FIG. 6(b), channel stream 613 may encoded as chunks G and H with durations of 4 seconds and 2 seconds respectively, based on the relative complexity and difficulty of encoding for each portion.  Chunk G may contain a portion of content that is relatively easy to encode, and chunk H may contain a portion of content that is relatively difficult to encode [0081]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Su to the teachings of John. The motivation for such an addition would be to avoid high peak and high average bit rates, without sacrificing quality of video (Su [0081]).

Regarding claim 3,
John and Su teaches all the features of claim 1, as outlined above.
John further teaches wherein the complexity metric comprises at least one of: average luminance associated with the frames, variance of luminance associated with the frames, a frame difference associated with the frames, a histogram difference associated with the frames, and encoding statistics data (determining chunk boundaries based on the image content of a video clip comprises identifying scene changes in the video clip “e.g., via extraction of effects such as fade in or fade out, via pixel-based differences between frames, via histogram-based differences between frames, via statistical analysis of features, etc.” [0016]).

Regarding claims 6-7 are rejected under the same reasoning as claim 5, where it is obvious to one with ordinary skill in the art to consider the forward/backward distance to the nearest hot when for defining/optimizing the cold chunk duration and vice versa “Su, Fig. 6 B and Fig. 6 C” and to repeat the process for other chunks “Su, Fig. 6 B and Fig. 6 C”.

Regarding claims 11-13 “CRM” and 16-17 “System” are rejected under the reasoning as claims 6-8 “method”, where John teaches system and method (Figs. 2 and 6). 
4 is rejected under 35 U.S.C. 103 as being obvious by John and Su in view of Wang et al. (US 20170201752 A1, hereinafter Wang.
Regarding claim 4,
John and Su teaches all the features of claim 1, as outlined above.
John further teaches identifying a different complexity metric from evaluating the frame, wherein the identifying the boundaries in the received video to form the plurality of chunks is performed based on the complexity metric (determining chunk boundaries based on the image content of a video clip comprises identifying scene changes in the video clip “e.g., via extraction of effects such as fade in or fade out, via pixel-based differences between frames, via histogram-based differences between frames, via statistical analysis of features, etc.” [0016]); 
John did not explicitly determining a weighted combination of the complexity metric and the different complexity metric.
Wang teaches determining a weighted combination of the complexity metric and the different complexity metric (A single measure of video complexity or two or more measures of video complexity can be combined. Measures of video complexity may be expressed, for example, a numerical score, and combined “if needed” as an average or weighted average [0062]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Wang to the teachings of John and Su. The motivation for such an addition would be an obvious alternative of the single measure for complexity (Wang [0062]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYMAN A ABAZA whose telephone number is (571)270-0422. The examiner can normally be reached Mon-Fri 8-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 5712703618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AYMAN A ABAZA/Primary Examiner, Art Unit 2419